Citation Nr: 1455556	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-26 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to February 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his service.

2.  The Veteran has tinnitus related to bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases (such as sensorineural hearing loss as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims his current hearing loss and tinnitus disabilities began during his active duty service and resulted from noise trauma he sustained therein; and therefore service connection for hearing loss and tinnitus is warranted.  His DD 214 reflects that his military occupational specialty (MOS) while on active duty with the Army was infantry indirect fire crewman, which he described as "a 4.2 inch mortarman."  He stated he was a "heavy mortarman" during the intense fighting of the Tet Offensive in 1968 and was exposed to a tremendous amount of noise.  

His service treatment records (STRs) show that in June 1968 he reported to the aid station with complaints of loss of hearing in both ears.  Examination revealed dirt in both outer ear canals.  Treatment consisted of cleaning the ears with a syringe.  The Veteran did not undergo audiometric testing during his February 1969 separation (medical) examination.  The examination report indicates testing equipment (audiometer) at that time was "not functioning".

The Veteran underwent a hearing evaluation by VA in August 2011.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
70
65
70
LEFT
15
10
40
55
55

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  (Speech recognition ability of 76 percent in the right ear was also noted).  The diagnosis was sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  By rationale, the examiner's noted that although in-service noise exposure had been conceded, the Veteran's STRs are negative for hearing loss and tinnitus and he [the Veteran] admitted to noise exposure after service discharge.  Further, the Veteran had limited noise exposure during his postservice occupation, but his recreation noise exposure (stock car racing spectator) was significant.  The examiner noted further that there is no evidence supporting a hearing loss of change in hearing at service discharge therefore, it is impossible to determine etiology of said hearing loss with no supporting evidence (without resorting to speculation).  

Regarding tinnitus, the Veteran reported onset of his tinnitus was in Vietnam.  He stated he heard a high pitched tone that was intermittent following exposure to mortars going off.  The examiner noted the Veteran has a diagnosis of hearing loss according to VA criteria, and his tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner opined that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resort to speculation because the Veteran claims that his tinnitus is currently a high-pitched constant tone bilaterally; and although research indicates tinnitus is most often related to the hearing loss and what caused the hearing loss, it is impossible to determine with certainty, the etiology of said tinnitus when the etiology for the hearing loss is unclear as well.  

In a September 2012 statement (on VA Form 9) the Veteran noted that as a heavy mortarman, it is required that one's face is next to a heavy mortar when it is fired and the noise from it is substantial.  He stated he was exposed to limited noise from watching stock car driving from a grandstand hundreds of feet away from the race; and he had only attended about twelve stock car races in forty years.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  In-service noise trauma has been conceded.  STRs show that in June 1968 the Veteran was treated for bilateral hearing loss.  The Veteran currently has a bilateral hearing loss disability as defined by VA standards.  The August 2011 VA audiologist has opined that the Veteran's hearing loss is not at least as likely as not related to his military service.  However, as that opinion is based on an inaccurate factual premise (audiologist noted that STRs are negative for hearing loss, when in fact, the Veteran was treated in reference to complaints of hearing loss in service in June 1968) the Board finds that opinion inadequate and lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  The Board finds the Veteran's statements as to continuity of hearing loss symptoms since service, are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); and 38 C.F.R. § 3.159(a)(2).  As such, the requirements for service connection have been met.  In affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that his bilateral hearing loss was incurred in service.  Therefore, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107. 

Regarding the claim for tinnitus, it is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As stated above, in-service noise trauma has been conceded and the August 2011 VA examination determined that tinnitus was a symptom of the Veteran's hearing loss.  As such, the Board finds the criteria to establish service connection for tinnitus secondary to hearing loss are met.  Because the August 2011 opinion links tinnitus to the Veteran's hearing loss, which is now service connected, service connection for tinnitus is warranted.  Allen, 7 Vet. App. 439.  Given that opinion is not contradicted by any other opinion, and with the resolution of any reasonable doubt in favor of the Veteran, this presents a basis to conclude the Veteran's tinnitus is proximately due to, or the result of his service-connected hearing loss.  Accordingly, service connection may be granted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


